IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40931
                        Conference Calendar



UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus

ALFONSO HUITRON-ARELLANO,
                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-00-CR-297-1
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Alfonso Huitron-Arellano appeals his conviction and sentence

following a guilty plea to illegal reentry into the United States

following deportation in violation of 8 U.S.C. § 1326.    Huitron-

Arellano argues he should have been sentenced to no more than two

years of imprisonment because a prior felony conviction is an

element of the offense of reentry following deportation after a

felony conviction.   Huitron-Arellano concedes that his argument

is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998).   Huitron-Arellano contends, however, that Apprendi v. New

Jersey, 530 U.S. 466, 120 S. Ct. 2348, 2362 (2000), casts doubt

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40931
                                 -2-

on Almendarez-Torres and that he is raising the argument to

preserve it for Supreme Court review.

       Although the Supreme Court noted in Apprendi that, arguably,

Almendarez-Torres was incorrectly decided, the Court expressly

declined to overrule Almendarez-Torres.    Apprendi, 120 S. Ct. at

2362-63 & n.15; United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).    This court is

compelled to follow the precedent set forth in Almendarez-Torres

"unless and until the Supreme Court itself determines to overrule

it."    Dabeit, 231 F.3d at 984.   Without the benefit of Apprendi,

Huitron’s claim fails.

       Huitron-Arellano also argues that his indictment was

defective under the Fifth and Sixth Amendments because it did not

allege general intent.    In United States v. Guzman-Ocampo, 236

F.3d 233, 238-39 (5th Cir. 2000), this court declared an

indictment substantially the same as the one against Huitron-

Arellano constitutionally and statutorily sufficient.

       Huitron-Arellano’s conviction and sentence are AFFIRMED.